168 P.3d 1153 (2007)
343 Or. 222
STATE
v.
NESBIT
No. S54894.
Supreme Court of Oregon.
October 4, 2007.
Petition for review allowed.
Appellant's petition for review is allowed. The parties' joint motion to vacate defendant's conviction and remand the case to the trial court for entry of a judgment of dismissal of defendant's conviction is granted. The decision of the Court of appeals is vacated, and this case is remanded to the Multnomah County Circuit Court with instructions to vacate defendant's conviction and to enter a judgment of dismissal.